Mr. Justice Van Orsdel
delivered the opinion of the Court:
This is a case where the court will not stop to dissect each particular transaction for the purpose of discovering whether *31or not there was concealment or fraud on the part of the agent. Fraud and concealment are so conclusively shown in many, if not all, of the transactions, that the whole agency is tainted, and equity will require a general accounting by the defendants *32for all transactions with, plaintiff’-s property, whether by the firm or either of its members. It is sought to relieve Early from the responsibility of some of the transactions alleged to have been conducted personally by Lampton. The agency was with the firm, and the members of the firm will be held jointly and severally liable.
It may as well be understood by real estate agents that the courts will not tolerate the surreptitious taking of double commissions, or the trading of a principal’s property for property in which the agent is either secretly interested as owner or agent, or in what is known as triangular deals, where the title passes through a dummy or straw man for the purpose of piling up commissions and concealing the real facts relating to the transaction, or any position assumed by the agent which is even remotely antagonistic to his principal, or any concealment from the principal by the agent of any transaction conducted by the agent relative to his agency. As we have said before: “The fiduciary relation established between the parties charged the defendants with a sacred trust, which demanded of them a complete, open, and frank disclosure to plaintiffs of every step taken in the transaction from the date of the creation of the agency until the transaction was finally closed. *33During that period defendants owed a duty to plaintiffs which forbade the placing of themselves in any attitude, however profitable, that would even appear to be antagonistic to the interests of plaintiffs, without first having secured their consent after a full disclosure. The practice of real estate agents in concealing from their principals the conditions upon which contracts of sale are procured cannot be too severely condemned. The name of the actual vendee, the true consideration, and every detail employed by the agent in bringing the parties together, should be promptly disclosed by the agent to his principal, and for failure to do so the courts will uphold the principal, not only in repudiating the transaction, but in recovering loss sustained by him or profit secured by the agent.” Dahlgren v. Story, 39 App. D. C. 29.
The court in the present case has only required what equity demands, — a full accounting by defendants of the trusteeship, and, because of the frauds and concealment perpetrated upon their principal, a forfeiture of compensation or commissions. The decree is fully supported by the decisions of this court in Dahlgren v. Story, supra; Forrest v. Wardman, 40 App. D. C. 520; Fox v. Patterson, 43 App. D. C. 484.
The decree is affirmed with costs. Affirmed.